Case 3:15-cv-00675-JBA Document 1267 Filed 09/09/19 Page 1of3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE

 

COMMISSION, Civil No. 3:15cv675 (JBA)
Plaintiff,
v.

IFTIKAR AHMED, September 9, 2019

Defendant, and

IFTIKAR ALI AHMED SOLE PROP; I-CUBED
DOMAINS, LLC; SHALINI AHMED; SHALINI
AHMED 2014 GRANTOR RETAINED ANNUNITY
TRUST; DIYA HOLDINGS LLC; DIYA REAL
HOLDINGS, LLC; 1.1. 1, a minor child, by and through
his next friends IFTIKAR and SHALINI AHMED, his
parents; II. 2, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents;
and II. 3, a minor child, by and through his next
friends IFTIKAR and SHALINI AHMED, his parents,

Relief Defendants.

 

 

RULING DENYING DEFENDANT’S MOTION FOR STAY

Defendant Iftikar Ahmed moves to stay all proceedings in this case because a petition fora
writ of certiorari has been filed in another case which raises the question of whether disgorgement
is a remedy available as “equitable relief’ in securities enforcement actions, even though
disgorgement was deemed a penalty in Kokesh v. Sec. Exch. Comm., 137 S. Ct. 1635 (2017). Petition
for Writ of Certiorari, Liu v. Sec. Exch. Comm., No. 18-1501, 2019 WL 2354737 (2019). Defendant
argues that “a granting of certiorari by the Supreme Court could have a dramatic and material
impact on the amount of judgment ordered in this case,” and that these proceedings should

therefore be stayed to avoid “severe and significant wastage of resources, including time and/or
Case 3:15-cv-00675-JBA Document 1267 Filed 09/09/19 Page 2 of 3

money, of all parties, including this esteemed Court and the Second Circuit Court of Appeals.”
[Mot. for Stay [Doc. # 1187] at 1, 4.)

Courts have the “power to stay proceedings” as part of “the power inherent in every court
to control the disposition of the causes on its docket with economy of time and effort for itself, for
counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “How this can best be
done calls for the exercise of judgment, which must weigh competing interests and maintain an
even balance.” Id. at 254-55. “The person seeking a stay bears the burden of establishing its need.”
Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 97 (2d Cir. 2012) (internal quotation
omitted).

Mr. Ahmed argues that a stay is necessary because any ruling by the Supreme Court in Liu
y. SEC could impact the amount of the judgment in this case, and because there will be a “real loss
of status quo once assets are monetized” which cannot be remedied if those assets are later
determined to be unnecessary to satisfy the judgment against Mr. Ahmed. (Reply to Receiver’s
Opp. [Doc. # 1223] at 2-4.)

The Receiver opposes Mr. Ahmcd’s motion for stay because “the requested stay of these
proceedings would, if granted, prolong the Receivership Estate’s exposure to market risk putting
the primary purpose of this receivership—securing fully the Judgment entered by this Court
pending the appeals—in jeopardy.” (Receiver’s Opp. [Doc. # 1216] at 2.) He argues that any
“downturn in the real estate or equity markets may result in the Receiver being unable to .. . fully
secur[e] the Judgment awarded to the Commission pending appeal” given the possible fluctuation
of non-cash assets, and that risk of fluctuation will increase if liquidation is postponed due to the

requested stay. (Id.)
Case 3:15-cv-00675-JBA Document 1267 Filed 09/09/19 Page 3 of 3

The SEC also opposes Mr. Ahmed’s motion for stay, arguing that it is “yet another in a long
line of attempts to delay the securing of the SEC’s judgment.” (SEC Opp. [Doc. # 1219] at 2.) The
SEC reiterates the Receiver’s concern about the fluctuating value of frozen assets, which would be
“exposed to market risk and volatility” for a longer period than necessary if these proceedings were
stayed. (Id. at 3.) The SEC and the Receiver concur that this risk represents sufficient potential
prejudice such that the requested stay is inappropriate.

Mr. Ahmed’s reason for the requested stay—that any ruling by the Supreme Court in Liu
y. SEC could impact the judgment in this case if the Supreme Court grants the pending petition for
certiorari and if it then answers the question presented in a way that is favorable to Mr. Ahnmed—
is too speculative a basis to justify staying these proceedings given the risks inherent in delaying
the liquidation of assets. Because enforcement of the judgment has already been stayed to prevent
distribution of assets while appeals in this case are pending, the risk of harm to Mr. Ahmed is
minimal and thus is outweighed by the substantial risk to both Mr. Ahmed and the SEC of the
frozen assets losing value during the requested stay. In light of these competing interests and
because of the speculative nature of his argument, Mr. Ahmed has not met his burden of
establishing the need for a stay in this case.

For the foregoing reasons, Defendant’s Motion to Stay Proceedings [Doc. # 1187] is

DENIED.

JTEZIS SO ORDERED. rl?

/ of

AA ii— rv rN * Ff ~T, ee
=

2 peso Arterton, U.S.D.J.

Dated at New Haven, Connecticut this 9th day of September, 2019.

ad

 

 
